Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 6, filed 12/22/2021, with respect to claim objections for claim 10 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 9/27/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 6 and 7, filed 12/22/2021, with respect to 35 U.S.C 112(a) for claim 5 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/27/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 6, 7, and 8, filed 12/22/2021, with respect to 35 U.S.C 112(b) for claims 6, 7, 18, and 27 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/27/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 7, filed 12/22/2021, with respect to 35 U.S.C 112(b) for claim 22 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/27/2021 has been withdrawn because the claims were cancelled. 
Applicant’s arguments, see page 7, with respect to 35 U.S.C 112(b) for claim 17  have been fully considered and are persuasive.  The rejection  of 9/27/2021 has been withdrawn. 

112/22/2021 with respect to 102(a)(2) rejections of claims 1, 19, and 23 have been fully considered but they are not persuasive. The applicant's arguments point Philippi teaching preheating a powder.  The examiner believes that by heating a powder prior to applying said powder to a bed and reads on the heat source being configured to heat a powder layer. For this reason, the examiner maintains the 102(a)(2) rejection of 9/27/2021 and, in the interest of compact prosecution, has also added a 103 rejection to show the applicant a potential future rejection.  In the interest of compact prosecution, the examiner recommends adding language to identify that the intended heat source of the instant application is meant to be externally attached to the recoater for preheating. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090068376 A1 Philippi (hereinafter “Philippi”) .
Regarding claim 1, Philippi teaches 
A re-coater (recoater 24, 30, 40) for a powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided), the re-coater comprising:
a heat source (recoater heater 20, blade 34 and heating wire 31, heating device 46) configured to heat a powder layer (claims 7, 8, 14, and 15), 
the powder layer being deposited by the re-coater on a powder bed during a re-coat cycle (claims 7, 8, 14, and 15 teach preheating and heating the powder).
Regarding claim 19, Philippi teaches 
A powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided) having an integrated thermal management system (par. 23 teaches temperature measuring device 13; par. 25 teaches A control and/or closed-loop control device 17 serves for controlling and/or closed-loop controlling of the movement B of the recoater 8, the heating power of a recoater heater integrated into the recoater, the movement A of the support 2, the power of the heating device 12, the power of the irradiation device 6 and the deflection by the deflection device 7. For this purpose, the control and/or closed-loop control device 17 is connected to the drive of the recoater 8 indicated with the arrow B, the recoater heater integrated into the recoater, the drive 4, the heating device 12, the temperature measuring device 13, the deflection device 7 and to the irradiation device 6), 
the PBF printer comprising:
a re-coater (recoater 24, 30, 40) configured to deposit a layer of powder (powder layer 25) onto a powder bed (building area 5; previously solidified layer 26) during a re-coat cycle (par. 31 and 32 teach the depositing of the powder layer 25);
at least one energy beam source (par. 21 teaches irradiation device 6 in the form of a laser) configured to selectively fuse the powder during a print cycle to form a build piece (par. 21 teaches which emits a directed laser beam 18 which is deflected via a deflection device 7 onto the building area 5. In addition, a recoater 8 is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 or a previously solidified layer; par. 36 teaches the positions corresponding to the cross-section of the object in the layer of the building material are solidified by means of irradiating with the laser 6; par. 41 teaches The invention has been described for a laser sintering device in which a laser is used as a radiation source); and
a heat source configured to heat the powder layer during the re-coat cycle (heading device 12; par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the reservoir container from which the recoater is filled with a heating device such as for example a resistance heater, heated gas or an irradiation heater; claim 11 teaches wherein the powder material is preheated prior to or during applying the layer in step (a) with a heating device being at least partly integrated into the recoater).
Regarding claim 23, Philippi teaches 
A re-coater (recoater 24, 30, 40) for a powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided), comprising:
a body to traverse a surface of a powder bed during a powder re-coating cycle;
a leveling member (par. 27 teaches double blade 21 consisting of two rigid blades 21a and 21b; par. 36 teaches blade 34) coupled to the body to level a layer of powder on the powder bed (though Philippi does not explicitly teach leveling of the powder layer, Philippi teaches the use of blade 34 and rigid blades 21a and 21b for controlling the thickness d of the layer 25 in figures 2 and 3 and paragraphs 32 to 36); 
and a heat source (recoater heater 20, blade 34 and heating wire 31, heating device 46) coupled to the body to heat the powder layer (claims 7, 8, 14, and 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068376 A1 Philippi (hereinafter “Philippi”). 
Regarding claim 1, Philippi teaches A re-coater (recoater 24, 30, 40) for a powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided), the re-coater comprising: a heat source (recoater heater 20, blade 34 and heating wire 31, heating device 46, heating device 12) configured to heat a powder layer (claims 7, 8, 14, and 15; par. 22 and par. 31 teach heating device 12 heating the powder layer; par. 22 teaches the heating device 12 that is an infrared radiant heater which accomplishes the same task as the heating device in the instant application. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965). The use of a one-piece construction instead of the structure disclosed in the prior ,  the powder layer being deposited by the re-coater on a powder bed during a re-coat cycle (claims 7, 8, 14, and 15 teach preheating and heating the powder).

Regarding claim 2, Philippi teaches The re-coater of claim 1 (as discussed above), wherein the heat source is configured to heat the powder layer during the re-coat cycle and prior to a print cycle (par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the reservoir container from which the recoater is filled with a heating device such as for example a resistance heater, heated gas or an irradiation heater) in which an energy beam source (par. 21 teaches irradiation device 6 in the form of a laser) selectively fuses the powder layer (par. 21 teaches which emits a directed laser beam 18 which is deflected via a deflection device 7 onto the building area 5. In addition, a recoater 8 is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 or a previously solidified layer; par. 36 teaches the positions corresponding to the cross-section of the object in the layer of the building material are solidified by means of irradiating with the laser 6; par. 41 teaches The invention has been described for a laser sintering device in which a laser is used as a radiation source).

Regarding claim 3, Philippi teaches The re-coater of claim 2 (as discussed above), wherein the heat source is further configured to heat the powder layer after the print cycle and prior to a next re-coat cycle (par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the .

Regarding claim 4, Philippi teaches The re-coater of claim 1 (as discussed above), wherein the heat source is configured to heat the powder layer after a print cycle and prior to a next re-coat cycle (par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the reservoir container from which the recoater is filled with a heating device such as for example a resistance heater, heated gas or an irradiation heater; claim 11 teaches wherein the powder material is preheated prior to or during applying the layer in step (a) with a heating device being at least partly integrated into the recoater), wherein an energy beam source (par. 21 teaches irradiation device 6 in the form of a laser) selectively fuses the powder layer during the print cycle (par. 21 teaches which emits a directed laser beam 18 which is deflected via a deflection device 7 onto the building area 5. In addition, a recoater 8 is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 or a previously solidified layer; par. 36 teaches the positions corresponding to the cross-section of the object in the layer of the building material are solidified by means of irradiating with the laser 6; par. 41 teaches The invention has been described for a laser sintering device in which a laser is used as a radiation source).

The re-coater of claim 1 (as discussed above), wherein the heat source (recoater heater 20, blade 34 and heating wire 31, heating device 46)  is further configured to heat the powder layer responsive to 3-D printer instructions received from a controller coupled to the heat source (par. 25 teaches  control and/or closed-loop control device 17 serves for controlling and/or closed-loop controlling of the movement B of the recoater 8, the heating power of a recoater heater integrated into the recoater, the movement A of the support 2, the power of the heating device 12, the power of the irradiation device 6 and the deflection by the deflection device 7. For this purpose, the control and/or closed-loop control device 17 is connected to the drive of the recoater 8 indicated with the arrow B, the recoater heater integrated into the recoater, the drive 4, the heating device 12, the temperature measuring device 13, the deflection device 7 and to the irradiation device 6).

Regarding claim 6, Philippi teaches The re-coater of claim 1 (as discussed above), further comprising a leveling member (par. 27 teaches double blade 21 consisting of two rigid blades 21a and 21b; par. 36 teaches blade 34) configured to level the powder layer (though Philippi does not explicitly teach leveling of the powder layer, Philippi teaches the use of blade 34 and rigid blades 21a and 21b for controlling the thickness d of the layer 25 in figures 2 and 3 and paragraphs 32 to 36).

Regarding claim 12, Philippi teaches The re-coater of claim 6 (as discussed above), wherein a posterior surface of the re-coater (see figure 2 below, the arrow B is the movement of the recoater, therefore the posterior side is the side comprising 21b and the bottom of the recoater) comprises one or more additional apertures through which the powder exits (see  to be leveled by the leveling member for forming the powder layer (see figure 2 below, the spacing offset between 21a and 21b in relation to the solidified layer 26 and powder layer 25 serves to level the powder layer 25 as the recoater travels in the B direction noted by the arrow, further, this offset determines the thickness of the powder level).  With regards to one or more additional apertures, Philippi discloses the claimed invention except for the duplication of apertures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the apertures, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the apertures for the purpose of providing an advantage that the building time for the manufacturing of the three-dimensional object can be substantially reduced (par. 8).

    PNG
    media_image1.png
    542
    538
    media_image1.png
    Greyscale


Regarding claim 13, Philippi teaches The re-coater of claim 1 (as discussed above), wherein the heat source comprises a plurality of heating elements (heating device 12; two .

Regarding claim 14, Philippi teaches The re-coater of claim 13 (as discussed above) wherein the heating elements comprise at least laser diodes, embedded laser diodes, infrared lamps, or heat lamps (referring to par. 22 teaches a heating device 12 arranged above the building area 5 for heating the powder bed 19 and in particular for preheating an applied but not yet sintered… The heating device 12 is designed for example in form of one or a plurality of radiant heaters, such as for example an infrared radiant heater which is or which are arranged above the building area 5 in such a manner that the applied powder layer can be evenly heated).

Regarding claim 15, Philippi teaches The re-coater of claim 14 (as discussed above) wherein the heating elements are configured to apply heat in a raster scan of the powder layer (par. 22 teaches The heating device 12 is designed for example in form of one or a plurality of radiant heaters, such as for example an infrared radiant heater which is or which are arranged above the building area 5 in such a manner that the applied powder layer can be evenly heated and par. 25 teaches For this purpose the control and/or closed-loop control device 17 is connected to the drive of the recoater 8 indicated with the arrow B, the recoater heater integrated into the recoater, the drive 4, the heating device 12, the temperature measuring device 13, the deflection device 7 and to the irradiation device 6, therefore, it would be obvious before the effective filing date of the claimed invention to individually control a plurality of radiant heaters such that they function to heat in a raster pattern).

The re-coater of claim 1 (as discussed above), wherein the heat source comprises one or more lenses (deflection device 7) configured to direct energy from an energy beam source (laser 6) of the PBF 3-D printer to the powder bed (par. 32 teaches After applying of the layer 25 of the powder material 27, the solidification at positions corresponding to the cross section of the object in this layer 25 takes place by irradiation with the laser beam 18 in a known manner).

Regarding claim 17, Philippi teaches The re-coater of claim 1 (as discussed above), further comprising a second heat source (heating device 12), wherein the heat source is configured to heat the powder layer during the re-coat cycle (par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the reservoir container from which the recoater is filled with a heating device such as for example a resistance heater, heated gas or an irradiation heater; claim 11 teaches wherein the powder material is preheated prior to or during applying the layer in step (a) with a heating device being at least partly integrated into the recoater) and the second heat source is configured to heat the powder layer upon completion of a print cycle that follows the re-coat cycle (par. 32 teaches he powder layer 25 applied by the recoater 24 therefore has to be heated with the heating device 12 prior to the solidification to a working temperature T.sub.A within the process window for the purpose of achieving good results, in particular for avoiding distortions in the object produced, and then has to be maintained in the process window during the solidification; claim 11teaches repeating the steps (a) and (b) until the three-dimensional .

Regarding claim 18, Philippi teaches The re-coater of claim 1 (as discussed above), wherein the heat source (recoater heater 20, blade 34, heating wire 31, heating device 46, two heating wires 20a and 20b, and a grid of heating wires 23, and heating device 12) comprises a rectangular shape and is disposed at a posterior of the re-coater facing the powder bed (see figure 2 because all the aforementioned heat sources are shown in figure 2 to be generally rectangular, the arrow B of figure 2 is the movement of the recoater, therefore the posterior side is the side comprising 21b and the bottom of the recoater, heating device 12 is taught as being rectangular in fig. 1).

Regarding claim 19, Philippi teaches A powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided) having an integrated thermal management system (par. 23 teaches temperature measuring device 13; par. 25 teaches A control and/or closed-loop control device 17 serves for controlling and/or closed-loop controlling of the movement B of the recoater 8, the heating power of a recoater heater integrated into the recoater, the movement A of the support 2, the power of the heating device 12, the power of the irradiation device 6 and the deflection by the deflection device 7. For this purpose the control and/or closed-loop control device 17 is connected to the drive of the recoater 8 indicated with the arrow B, the recoater heater integrated into the recoater, the drive 4, the , the PBF printer comprising: a re-coater (recoater 24, 30, 40) configured to deposit a layer of powder (powder layer 25) onto a powder bed (building area 5; previously solidified layer 26) during a re-coat cycle (par. 31 and 32 teach the depositing of the powder layer 25); at least one energy beam source (par. 21 teaches irradiation device 6 in the form of a laser) configured to selectively fuse the powder during a print cycle to form a build piece (par. 21 teaches which emits a directed laser beam 18 which is deflected via a deflection device 7 onto the building area 5. In addition, a recoater 8 is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 or a previously solidified layer; par. 36 teaches the positions corresponding to the cross-section of the object in the layer of the building material are solidified by means of irradiating with the laser 6; par. 41 teaches The invention has been described for a laser sintering device in which a laser is used as a radiation source); and a heat source configured to heat the powder during the re-coat cycle (heading device 12; par. 50 teaches The invention has been described in such a way that the powder is preheated by means of a heating device integrated into the recoater during and/or prior to applying a layer. It is additionally possible to preheat the powder already in the reservoir container from which the recoater is filled with a heating device such as for example a resistance heater, heated gas or an irradiation heater; claim 11 teaches wherein the powder material is preheated prior to or during applying the layer in step (a) with a heating device being at least partly integrated into the recoater; par. 22 and par. 31 teach heating device 12 heating the powder layer; par. 22 teaches the heating device 12 that is an infrared radiant heater which accomplishes the same task as the heating device in the instant application. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 .

Regarding claim 20, Philippi teaches The 3-D printer of claim 19 (as discussed above), further comprising a hopper (reservoir container 10; metering device 9) coupled to the 3D printer and to the re-coater (fig. 1, par. 21, and par. 30 teach two powder reservoir containers 10 and that they feed the recoater of Philippi) and configured to hold the powder prior to the re-coater depositing the powder (par. 30 teaches the recoater is located beneath the metering device 9 and the reservoir chamber 20 is filled from the reservoir container 10 with the amount of powder material for one layer), wherein the heat source is configured to heat the powder when the powder is in transit from the hopper to the re-coater (par. 32 teaches he powder layer 25 applied by the recoater 24 therefore has to be heated with the heating device 12 prior to the solidification to a working temperature T.sub.A within the process window for the purpose of achieving good results, in particular for avoiding distortions in the object produced, and then has to be maintained in the process window during the solidification; claim 11teaches repeating the steps (a) and (b) until the three-dimensional object is completed, wherein the powder material is preheated prior to or during applying the layer in step (a) with a heating device being at least partly integrated into the recoater; par. 22 and the positioning of heating device 12 above building area 5 teaches that heating device 12 is configured to heat the entire chamber because it is designed for example in form of one or a plurality of radiant heaters, such as for example an infrared radiant heater which is or which are arranged above the building area 5 which means that heating device 12 would by default be heating reservoir container 10 and metering device 9; par. 50 teaches is additionally possible to preheat the powder already in the reservoir container .

Regarding claim 21, Philippi teaches The 3-D printer of claim 19 (as discussed above), wherein the re-coater comprises: a cavity to receive the heated powder (reservoir chamber 22; par. 27 teaches which serves for receiving the powder material for one layer).

Regarding claim 23, Philippi teaches A re-coater (recoater 24, 30, 40) for a powder bed fusion (PBF) three-dimensional (3-D) printer (abstract teaches A device and a method for the manufacturing of a three-dimensional object (3) by solidifying of layers (25, 26) of a powder material at locations corresponding to the respective cross-section of the object (3) is provided), comprising: a body to traverse a surface of a powder bed during a powder re-coating cycle; a leveling member (par. 27 teaches double blade 21 consisting of two rigid blades 21a and 21b; par. 36 teaches blade 34) coupled to the body to level a layer of powder on the powder bed (though Philippi does not explicitly teach leveling of the powder layer, Philippi teaches the use of blade 34 and rigid blades 21a and 21b for controlling the thickness d of the layer 25 in figures 2 and 3 and paragraphs 32 to 36); and a heat source (recoater heater 20, blade 34 and heating wire 31, heating device 46, and heating device 12) coupled to the body to heat the powder layer (claims 7, 8, 14, and 15 teach preheating and heating the powder).

Regarding claim 24, Philippi teaches The re-coater of claim 23 (as discussed above), wherein the body comprises a cavity for receiving the powder to form the layer (reservoir chamber 22; par. 27 teaches which serves for receiving the powder material for one layer).

Regarding claim 25, Philippi teaches The re-coater of claim 24 (as discussed above), wherein an aperture is arranged along a base of the body to deposit the powder for leveling by the leveling member (see figure 2 below, the opening noted is analogous to an aperture because it is a space designed to allow the powder material 27 to exit).

    PNG
    media_image2.png
    542
    538
    media_image2.png
    Greyscale

Regarding claim 26, Philippi teaches The re-coater of claim 25 (as discussed above), wherein the body is configured to traverse the surface of the powder bed in an opposite direction after a powder fusing cycle to enable the heat source to reheat the surface (par. 21 teaches The recoater 8 is moveable to and fro across the building area 5 by means of a drive schematically indicated by the arrows B, recoater 8 is a generic placeholder in fig.1 for recoaters 24, 30, and 40, therefore, it is obvious that after the layer 25 is deposited and fused, the recoater 8 moves back across the building area 5 to deposit more powder which also would serve to heat the newly deposited powder and the newly fused layer). 

Claims 7, 8, 9, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068376 A1 Philippi (hereinafter “Philippi”) in view of US 20160167160 A1 Hellestam (hereinafter “Hellestam”). 
Regarding claim 7, Philippi teaches The re-coater of claim 6 as discussed above.  Philippi does not teach wherein the PBF 3-D printer comprises a rotary 3-D printer; and the leveling member and heat source are configured to sweep angularly around a central location of the powder bed, wherein the leveling member and the heat source are offset at an adjustable angle to each other around and axis of the central location. Along the same field of endeavor, Hellestam is considered analogous art because Hellestam discloses A method for forming at least one three-dimensional article through successive fusion of parts of a powder bed (abstract).  Hellestam teaches wherein the PBF 3-D printer comprises a rotary 3-D printer (par. 9 teaches the operation of invention that in summation acts as a 3D layer-wise printer that manufactures a part while rotating the support structure at a predetermined speed, and therefore, it is a rotary 3d printer); and the leveling member (par. 49 teaches a thin bed of metal powder material 3 leveled by rake 7) and heat source (par. 21 teaches the first and/or the second electron beam source may be used when most appropriate for the preheating, i.e. heating and keeping the powder layer to a predetermined temperature range before melting the powder); are configured to sweep angularly around a central location of the powder bed, wherein the leveling member and the heat source are offset at an adjustable angle to each other around an axis of the central location (par. 49 teaches The rake 7 may be movable or stationary meaning it is adjustable; par. 53 teaches the preheating and melting of the powder layer may be performed in any direction within the maximum beam scanning area of the respective electron beam; par. 67 teaches beam scan areas 30 and 40 and that first electron beam and second electron and adjustable angularly around a central location, underlined for emphasis, within the beam scan areas of the respective electron beams).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Philippi reference, to include wherein the PBF 3-D printer comprises a rotary 3-D printer; and the leveling member and heat source are configured to sweep angularly around a central location of the powder bed , wherein the leveling member and the heat source are offset at an adjustable angle to each other around and axis of the central location, as suggested and taught by Hellestam, for the purpose of providing a means to allow for The present invention may be used for manufacturing one continuous object wider than the beam scanning area (par. 68).
Regarding claim 8, Philippi and Hellestam teach The re-coater of claim 7 as discussed above.  Philippi does not teach wherein a power emitted by the heat source is variable across a radial direction of the powder bed.  Hellestam teaches wherein a power emitted by the heat source is variable across a radial direction of the powder bed (par. 21 teaches An exemplary advantage of at least these embodiments is that the first and/or the second electron beam source may be used when most appropriate for the preheating, i.e. heating and keeping the powder layer to a predetermined temperature range before melting the powder which indicates that it is necessary to control the temperature of the powder and therefore vary the laser power as is typical in the art when controlling heat input onto a workpiece by a laser; par. 70 teaches The control unit 10 may be used for controlling and managing the electron beams 2, 22 emitted from the electron beam sources 1, 21; par. 71 teaches an electron beam power supply (not shown) may .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Philippi reference, such that wherein a power emitted by the heat source is variable across a radial direction of the powder bed, as suggested and taught by Hellestam, for the purpose of providing an advantage for heating the powder material in order to keep the build temperature within a predetermined temperature range (par. 89).
Regarding claim 9, Philippi teaches The-re-coater of claim 6 as discussed above.  Philippi does not teach wherein the leveling member comprises at least a blade or a roller. Along the same field of endeavor, Hellestam is considered analogous art because Hellestam discloses A method for forming at least one three-dimensional article through successive fusion of parts of a powder bed (abstract).  Hellestam teaches wherein the leveling member comprises at least a blade or a roller (rake 7 is analogous to a blade).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Philippi reference, to include wherein the leveling member comprises at least a blade or a roller, as suggested and taught by Hellestam, for the purpose of providing the advantage of allowing for a thin bed of metal powder material 3 leveled (par. 49).
Regarding claim 27, Philippi teaches The re-coater of claim 25 as discussed above.  Philippi does not teach wherein: the heat source comprises an energy beam source and a first lens arranged on a first side of the leveling member and a second lens arranged on a second side of the leveling member; and the first lens is configured to focus the energy beam source of the 3-D printer to pre-heat the powder layer when the body traverses the surface in a first direction during the re-coating cycle; and the second lens is configured to focus the energy beam source of the 3-D printer to reheat the surface upon completion of a fusion cycle when the body traverses the surface in a second direction opposite the first direction. Along the same field of endeavor, Hellestam is considered analogous art because Hellestam discloses A method for forming at least one three-dimensional article through successive fusion of parts of a powder bed (abstract).  Hellestam teaches wherein: the heat source (par. 21 teaches the first and/or the second electron beam source may be used when most appropriate for the preheating, i.e. heating and keeping the powder layer to a predetermined temperature range before melting the powder) comprises an energy beam source (claim 14) and a first lens (first electron beam source 1) arranged on a first side of the leveling member (figure 1 shows first electron beam source 1 arranged on the far side of rake 7) and a second lens (second electron beam source 21) arranged on a second side of the leveling member (figure 1 shows second electron beam source 21 arranged on the near side of rake 7); and the first lens is configured to focus the energy beam source (par. 59) of the 3-D printer to pre-heat the powder layer using an energy beam source of the 3-D printer when the body traverses the surface in a first direction during the re-coating cycle (par. 21 teaches An exemplary advantage of at least these embodiments is that the first and/or the second electron beam source may be used when most appropriate for the preheating, i.e. heating and keeping the powder layer to a predetermined temperature range before melting the powder which indicates that it is necessary to control the temperature of the powder and therefore vary the laser power as ; and the second lens is configured to focus the energy beam source (par. 59, and par. 71 teach at least one focusing coil which is analogous to a second lens) of the 3-D printer to reheat the surface using the energy beam source upon completion of a fusion cycle when the body traverses the surface in a second direction opposite the first direction (par. 21 teaches An exemplary advantage of at least these embodiments is that the first and/or the second electron beam source may be used when most appropriate for the preheating, i.e. heating and keeping the powder layer to a predetermined temperature range before melting the powder which indicates that it is necessary to control the temperature of the powder and therefore vary the laser power as is typical in the art when controlling heat input onto a workpiece by a laser; being that par. 9 teaches the operation of invention that in summation acts as a 3D layer-wise printer that manufactures a part while rotating the support structure at a predetermined speed, and therefore, it is a rotary 3d printer, the first and second lens always heats the powder in a first direction that workplate 5 is rotating).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Philippi reference, to include wherein: the heat source comprises an energy beam source and a first lens arranged on a first side of the leveling member and a second lens arranged on a second side of the leveling member; and the first lens is configured to focus the energy beam source of the 3-D printer to pre-heat the powder layer when the body traverses the surface in a first direction during the re-coating cycle; and the second lens is configured to focus the energy beam source of the 3-D printer to reheat the surface upon completion of a fusion cycle when the body traverses the surface in a second direction opposite the first direction, as suggested and taught by Hellestam, for the purpose of providing an advantage for heating the powder material in order to keep the build temperature within a predetermined temperature range (par. 89).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068376 A1 Philippi (hereinafter “Philippi”) in view of US 20160167160 A1 Hellestam (hereinafter “Hellestam”) in view of US 20040005182 A1 Gaylo (hereinafter “Gaylo”). 
Regarding claim 10, Philippi and Hellestam teach The re-coater of claim 9 as discussed above.  Philippi and Hellestam do not teach wherein the leveling member comprises the roller and the heat source is integrated within the roller. Along the same field of endeavor, Gaylo is considered analogous art because Gaylo discloses Apparatus, systems and methods for use in three-dimensional printing (abstract).  Gaylo teaches wherein the leveling member comprises the roller (roller 402 and roller heater 802) and the heat source (roller heater 802) Philippi, Hellestam, and Gaylo disclose the claimed invention except for is integrated within the roller.  It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the heat source into the roller, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to integrate within the roller in order to provide the advantaged heater has relatively small thermal mass and so is relatively quick to respond to changes in the power supplied to it (par. 242).

The re-coater of claim 10 as discussed above and Gaylo further discloses wherein the heat source comprises a resistive coil (par. 242 teaches heating, in which case roller heater 802 does not actually have to touch roller 402. One suitable geometry for the roller heater 802 is an elongated radiant heater. For example, quartz tube or other heaters may be made by enclosing an electrically resistive wire, possibly coiled, inside a tube such as a glass tube).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Philippi and Hellestam references, to include wherein the heat source comprises a resistive coil, as suggested and taught by Gaylo, for the purpose to provide the advantaged heater has relatively small thermal mass and so is relatively quick to respond to changes in the power supplied to it (par. 242).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763